 252DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No.17 andSeferino F.Martinez andColorado Transfer&Storage,Inc.,Party to theContract and Colorado Transfer and Warehouse-men's Association,Inc., Party to the Contract. Case27-CB-656July 18, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOing was transferred to the Board, and permission wasgranted to the parties to file briefs. Thereafter, theGeneral Counsel and the Respondent Union filedbriefs with the Board.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Board makesthe following:FINDINGS OF FACTUpon a charge filed by Seferino Frank Martinez,an individual, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 27, issued a complaint dated October 15,1971, against International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union No. 17, herein called theRespondent Union, alleging that the RespondentUnion had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(b)(2)and (1)(A) of the National Labor Relations Act, asamended.The complaint, as amended,1 alleged, in substance,that the Respondent Union and Colorado Transfer& Storage, Inc., a member of the Association,2named as a Party to the Contract, herein called theEmployer, maintained and gave effect to a contractclausewhich discriminated against employees ofHoffman Transfer Company and, further, caused, orattempted to cause, the Employer to discriminateagainst Hoffman Transfer employees by placing saidemployees at the bottom of the Employer's senioritylist because they had not been represented by, or hadrefrained frommembership in, the RespondentUnion. The Respondent Union's answer admits inwhole or in part certain allegations of the complaint,but denies the commission of any unfair laborpractices.On February 14, 1972, the parties to this proceed-ing entered into a stipulation of facts and consent totransfer the proceeding to the Board. They agreedthat the stipulations of facts, including the exhibitsattached thereto, constitutes the entire record in thisproceeding, and waived a hearing before the TrialExaminer and issuance of a Trial Examiner'sDecision.The parties also agreed to submit theproceeding directly to the Board for findings of fact,conclusions of law, and order.By order of the Board dated February 18, 1972, thestipulation of the parties was approved, this proceed-I.JURISDICTIONColorado Transfer & Storage, Inc., the Employer, aColorado corporation, is engaged in the business oftransportation of goods by truck and the storage ofgoodsat itsDenver, Colorado, place of business. Inits trucking operations, the Employer is engaged asan interstate common carrier transporting goodsbetween and among various States of the UnitedStatesand, in the course and conduct of saidoperations, the Employer annually derives grossrevenues in excess of $50,000. The Employer, also,annually derives gross revenues in excess of $50,000from trucking operations performed pursuant tocontracts or arrangements with, and/or as agent for,various interstate common carriers operating be-tween and among various States of the United States.We find that Colorado Transfer & Storage,Inc., is,and at all times material herein has been, anemployer engaged in commerce within themeaningof the Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 17, is, and at all times material herein hasbeen, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.FactsThe Colorado Transfer andWarehousemen'sAssociation, Inc.,ofwhich the Employer is amember, and the Respondent Union entered into acollective-bargaining agreement effective from Janu-ary 19, 1971, to January 19, 1974, covering thetruckdrivers, helpers, and warehousemen employedby the Association'smembers.This agreement1The General Counsel filedan amendment to the complainton2ColoradoTransfer and Warehousemen's Association. Inc.December15, 1971, and filed an amendedcomplaint on December29, 1971198 NLRB No. 42 TEAMSTERS,LOCAL 17contains,inter alia,standard seniority provisions,and a clause, article 36, which states as follows:SUCCESSORS AND ASSIGNS. This Agreementand any Supplemental Agreements hereto, here-tofore referred to collectively as "Agreement,"shall be binding upon the parties hereto, theirsuccessors, administrators, executors and assigns.It is the intent of the parties, whenever there is amerger of two (2) companies signatory to thisAgreement, that the seniority of the employeesshallbe dovetailed into one (1) seniority list,unless the parties agree otherwise.In 1968, Hoffman Transfer Company, herein calledHoffman, was also signatory to an agreement withthe Respondent Union. Hoffman was not a memberof the Association but signed an identical contractnegotiated on its behalf by Mountain States Employ-ers Council. During 1968, Hoffman was sold on twooccasions, the last purchaser being Lee Bryant, whochose to bargain directly with the RespondentUnion. Thereafter, Bryant, who was president ofHoffman, and the Respondent Union failed to reachagreement on a new contract and on February 22,1971, the Respondent Union struck the Hoffmanpremises and set up a picket line. At that time, therewere four Hoffman employees, namely, John Duran,Seferino Frank Martinez, Jerry Arp, and Joe Chu-mara, all of whom, with the exception of Chumara,were members of the Respondent Union. While thestrike was in progress, Hoffman hired three replace-ments for the strikers. Subsequently, Duran, Marti-nez, and Arp withdrew their membership in theRespondent Union and returned to work. On oraboutMarch 8, 1971, the Respondent Unionwithdrew its picket line, and no new agreement wasever reached.On July 22, 1971, Colorado Transfer, as indicatedheretofore, purchased all the outstanding stock ofHoffman from Lee Bryant, acquiring also theHoffman facilities and equipment.On July 21, 1971, the day before Colorado Transferpurchased Hoffman Transfer, Kenneth Bradley, vicepresident of Colorado Transfer, went to the Respon-dent's office with seniority lists for Hoffman andColorado Transfer. He told Harry Marshall, theRespondent's secretary-treasurer, that Hoffman hadbeen purchased and asked how seniority for the twocompanies would be worked out. Marshall initiallysaid Hoffman was still on strike, that Hoffman wasnonunion, and therefore the employees of thenonunion company would go to the bottom of thelist.Later,afterconversingwithhisattorney,Marshall said that the Hoffman employees would betreated as new employees of Colorado Transferbecause they were a nonunion company mergingwith a union company, as per article 36 of the253contract. In this connection, it appears that at thetime of the acquisition of Hoffman by ColoradoTransfer, there were six Hoffman employees. If theseemployees' continuous service with Hoffman hadbeen treated as seniority and if their service had beendovetailed into the Colorado Transfer seniority list,three Hoffman employees, namely, Duran, Martinez,and Arp, would have had the highest seniority on thelist.Soon after his conversation with Marshall, Bradleymet with the Hoffman employees and related thesubstance ofMarshall's remarks.Bradley thenadvised the employees that they would be treated asnew employees of Colorado Transfer; that theywould be on probation for 30 days; that at the end of30 days they would have to join the Union; and thatthey would then go to the bottom of the seniority list.Since the acquisition of Hoffman by ColoradoTransfer, there has been a single seniority list for thetwo companies and the employees working at theHoffman operation have been considered andtreated as new employees of Colorado Transfer as ofJuly 22, 1971. According to the parties' stipulations,the employees' dates of employment with Hoffmanare used to determine the order of layoff only if alayoff affects less than all these individuals.In August 1971, the aforementioned former Hoff-man employees, Duran, Martinez, and Arp, went totheRespondent's office and spoke with Respon-dent's business agent, Butch Pinkerton. They specifi-cally asked Pinkerton about their seniority. Pinker-ton stated that they "messed themselves up" bycrossing the picket line. Pinkerton also said that theyhad to go to the bottom of the seniority list becausetheRespondent Union had no contract with Hoff-man and there was no way they could be dovetailedwith the Colorado Transfer employees, and he addedthat so far as the Respondent Union was concerned,there was no Hoffman Transfer. Pinkerton then gaveMartinez a copy of a letter, dated August 2, 1971,addressed to Respondent official, Harry Marshall,from Attorney John Criswell, suggesting,inter alia,that the former Hoffman employees could, if theydesired, file a grievance concerning their seniority.No grievance has been filed to date. In thisconnection, it appears that the Association and theUnion are in accord as to the seniority granted theHoffman employees.B.The Contentionsof thePartiesThe General Counsel contends that the Respon-dent Union violated Section 8(b)(1)(A) and(2) of theAct bymaintaining and giving effect to article 36 ofits collective-bargaining agreement with the Associa-tion which, it is alleged,is unlawful on its face and, 254DECISIONSOF NATIONALLABOR RELATIONS BOARDmoreover, that the Respondent Union violated thesame provisions of the Act by agreeing withColorado Transfer that Hoffman employees wouldgo to the bottom of Colorado Transfer's seniority listbecause such employees had refrained from member-ship in and activity on behalf of the RespondentUnion. The Respondent Union, on the other hand,contends that seniority is not a statutory right nor anincident of employment, but rather a right whicharises solely out of contract, and that, therefore, therehas been no discrimination against former Hoffmanemployees in that they did not have any seniorityrightsarising out of their previous employment.C.Conclusions1.Article 36 of the collective-bargaining agree-ment between the Association, of which the Employ-er herein is a member, and the Respondent Unionrequires, in essence, that in the event one company,which is a party to the Association's agreement,merges with another such company, the seniority ofemployees of the two companies shall be dovetailed.In other words, the seniority of employees of the twocompanies would be integrated and the date ofemployment by one of such companies would becounted as of the date of employment in the entityproduced by the merger. As indicated heretofore, theGeneral Counsel contends that article 36 is unlawfulon its face.The Board has held that a provision conditioningseniority benefits on an employment history with asignatory employer is not unlawful, insofar as itmerely protects the transferability of seniority withina single-multiemployer bargaining unit. The com-plaint here alleges a violation based on ColoradoTransfer's contract with Respondent Union negotiat-ed through the Colorado Transfer and Warehouse-men's Association. Colorado Transfer was a memberof the Association and, if the clause were limited tomergers within the multiemployer unit, it would,under Board authority, be perfectly lawful. Thevalidity of such a clause lies in its protection of unitseniority, while failing to discriminate on the basis ofunion membership; the benefit is deniedallemploy-ees outside the bargaining unit, irrespective of theirunion affiliation. On the face of the instant clause, itcannot be determined that this clause conferredseniority benefits on persons employed by employerswho were not a part of the multiemployer unit. Thisissuenecessarilymust turn on consideration ofextrinsic evidence. For this reason, we find thatarticle 36 is not unlawful on its face, and is notviolative of Section 8(b)(2) and (1)(A) of the Act.32.The General Counsel further contends thateven if article 36 is not unlawful on its face, theRespondent Union's demand that Hoffman employ-eesbe treated as new employees of ColoradoTransfer was motivated by unlawful considerationsand, hence, violated Section 8(b)(2) and (1)(A) of theAct.We find ample evidence in the record to supportthe General Counsel's contention.Thus, on July 21, 1971, the day prior to theacquisitionofHoffman Transfer,Marshall, theRespondent Union's secretary-treasurer, told Brad-ley,Colorado Transfer's vice president, that Hoff-man was still on strike, and that, theretofore, theemployees of that company, which was nonunion,would go to the bottom of the seniority list. A shorttime later, after conferring with his attorney, Mar-shall told Bradley that Hoffman employees would betreated as new employees of Colorado Transferbecause they were a nonunion company mergingwith a union company, as per article 36. Later thatday, Bradley, acquiescing in the Respondent Union'sdemand, informed the Hoffman employees that theywould be treated as new employees, that they wouldbe on probation for 30 days, at the end of 30 daysthey would have to join the Respondent Union, andthat they would go to the bottom of ColoradoTransfer's seniority list.Moreover, in the followingmonth,whenHoffman employees asked ButchPinkerton, the Respondent Union'sbusiness agent,about their seniority, Pinkerton replied that they had"messed themselves up" by crossing the picket line attheHoffman premises. Pinkerton added that theyhad to go to the bottom of the seniority list becausetheRespondent Union had no contract with Hoff-man and there was no way they could be dovetailedwith the Colorado Transfer employees. Pinkertonthen added that as far as the Respondent Union wasconcerned, there was no Hoffman Transfer. Underthese circumstances,we are persuaded that theRespondent Union invoked article 36 and insisted on"end tailing" the Hoffman employees because theywere not members and did not support activities ofthe Respondent Union.Based on the foregoing, we conclude that by notcreditingHoffman Transfer employees, includingDuran, Martinez, and Arp, after their acquisition byColorado Transfer,with their accrued Hoffmanseniority, because of their lack of membership in theRespondent Union, the Respondent Union caused3The record,including the Respondent's brief, contains admissionssuch an application,in and of itself,might well make the clause,in practice,indicating that the intent of the clause was to grant the dovetailing benefitsunlawful,we need not reach this issue in view of the clear evidence as to itsto employeesof signatories of like agreements even thoughthe employeesofunlawful application in this case as hereinafter describedsuch signatories were not withinthe multtemployerbargaining unit.While TEAMSTERS,LOCAL 17Colorado Transfer to discriminate against them inviolation of Section 8(b)(2) and (1)(A) of the Act.4The RemedyHaving found that the Respondent Union hasengaged in certain unfair labor practices, we shallorder that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thebasic policies of the Act.We have found that the Respondent Union causedthe Employer to apply article 36 of the collective-bargaining agreement so as to adversely affect theseniority of Hoffman Transfer employees. We shall,therefore,order the Respondent Union to ceaseapplying, or giving effect to, article 36 in a mannerwhich discriminates against employees of HoffmanTransfer with respect to their seniority on the basis oftheir lack of membership in, or representation by, theRespondent Union. We shall also order the Respon-dent Union to take appropriate action to the end thatHoffman Transfer employees will be granted seniori-tyon the same basis as would be accorded toemployees of any other company merged into acompany covered by the governing collective-bar-gaining agreement.CONCLUSIONS OF LAW1.ColoradoTransfer& Storage, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2.InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Local Union No. 17, is, and at all times materialherein has been, a labor organization within themeaning of Section 2(5) of the Act.3.By maintaining and giving effect to article 36of its collective-bargaining agreementwith theAssociation in a discriminatory manner, and bycausing the Employer to apply such provisions so asto adversely affect the seniority of former employeesof the Hoffman Company because they refrainedfrom engaging in union activity, the RespondentUnion has violated Section 8(b)(2) and (1)(A) of theAct.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.4See, e g,Woodlawn Farm Dairy Co, Division of Dolly Madison Foods,Inc,162 NLRB 485 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by OrderORDER255Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 17, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Maintaining or giving effect to article 36 of thecollective-bargainingagreementwithColoradoTransfer& Storage, Inc., in a manner whichdiscriminates against employees of Hoffman Trans-fer with respect to seniority on the basis of their lackof membership in, or refusal to support the activitiesof, the Respondent Union.(b)Causing or attempting to cause ColoradoTransfer& Storage, Inc., to deprive HoffmanTransfer employees of seniority rights based on theirlack of membership in, or refusal to support theactivities of, the Respondent Union.(c) In any like or related manner restraining orcoercing employees of Colorado Transfer & Storage,Inc., in the exercise of rights guaranteed them inSection 7 of the Act, except to the extent that suchrightmay be affected by an agreement requinngmembership in a labor organization as a condition ofemployment as authorized by Section 8(a)(3) of theAct.2.Take the following affirmative action whichthe Board finds necessary to effectuate the policies ofthe Act.(a)Request Colorado Transfer & Storage,Inc., inwriting, to accord to Hoffman Transfer employeesseniority on the same basis as would be accorded tothe employees of any other company merged into acompany covered by the governing collective-bar-gaining agreement, without discrimination on ac-count of their prior lack of membership in theRespondent Union.(b)Notify, in writing, all employees of HoffmanTransfer, including John Duran, Seferino FrankMartinez, and Jerry Arp, that it has taken the actionreferred to in paragraph (a) above, and that itwill, ingood faith, seek to accord such employees seniorityon the aforesaid basis.(c) Post at its business offices and meeting halls inDenver, Colorado, copies of the attached noticemarked "Appendix."5 Copies of said notice, onforms provided by the Regional Director for Region27, after being duly signed by Respondent's author-of the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board " 256DECISIONSOF NATIONALLABOR RELATIONS BOARDized representative,shall be posted by Respondentimmediately upon receipt thereof,and be maintainedby it for 60 consecutive days thereafter,in conspicu-ous places,including all places where notices to itsmembers are customarily posted.Reasonable stepsshall be taken by the Respondent Union to insurethat said notices are not altered,defaced,or coveredby any other material.(d)Mail to the Regional Director for Region 27signed copies of said notice for posting by ColoradoTransfer&Storage,Inc., at its place of business inDenver,Colorado,inplaceswhere notices toemployees are customarily posted,if the Employer iswilling to do so.(e)Notify the Regional Director for Region 27, inwriting,within 20 days from the date of this Order,what steps the Respondent Union has taken tocomply herewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found herein.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE' WILL NOT maintain or give effect to article36 of our collective-bargaining agreement withColorado Transfer&Storage,Inc., in a mannerwhich discriminates against employees of Hoff-man Transfer with respect to seniority, on thebasis of their lack of membership in, or refusal tosupport activities of, our Union.WE WILL NOT cause,or attempt to cause,Colorado Transfer&Storage,Inc., to depriveHoffman . ransfer employees of seniority rightsbased on their lack of membership in, or refusalto support the activities of, our Union.WE WILL request Colorado Transfer&Storage,Inc., in writing,to accord to Hoffman Transferemployees seniority on the same basis as wouldbe accorded to the employees of any othercompany merged into a company covered by thegoverning collective-bargaining agreement, with-out discrimination on account of their lack ofmembership in our Union.WE WILL notify,inwriting,all employees ofHoffman Transfer,including John Duran, Seferi-no Frank Martinez,and Jerry Arp, that we havetaken the action referred to above and that wewill, in good faith,seek to accord such employeesseniority on the aforesaid basis.INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,LOCAL UNION No. 17(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced,or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,U.S. Custom House,Room 260, 72119thStreet,Denver,Colorado 80202,Telephone303-837-3551.